                                           Case 3:20-cv-06393-JD Document 22 Filed 01/27/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     REFLEX MEDIA, INC., et al.,                        Case No. 20-cv-06393-JD
                                                        Plaintiffs,
                                   8
                                                                                            ORDER RE SERVICE
                                                 v.
                                   9
                                                                                            Re: Dkt. No. 13
                                  10     SUCCESSFULMATCH.COM, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs Reflex Media, Inc., and Clover8 Investments PTE. LTD. (Reflex Media) operate

                                  14   online dating websites. Dkt. No. 1. They have sued defendants SuccessfulMatch.com (Successful

                                  15   Match U.S.), Successful Match Canada, Inc. (Successful Match Canada), and their founder and

                                  16   CEO, Qiang Du, for trademark infringement, unfair business practices, and related causes of

                                  17   action arising out of their operation of competing websites. Id.

                                  18          Reflex Media requests an order under Federal Rule of Civil Procedure 4(f)(3) permitting it

                                  19   to serve Successful Match Canada and Du (Foreign Defendants) by email. Dkt. No. 13. It also

                                  20   requests permission to serve these defendants by mail and email to the Buchalter Professional

                                  21   Corporation (Buchalter Firm), which is the counsel of record for Successful Match U.S. in this

                                  22   case. Id. The record indicates that Reflex Media emailed a copy of the service motion to the

                                  23   Foreign Defendants, Dkt. No. 15, who did not file an opposition brief. After the deadline for

                                  24   filing an opposition lapsed, see Civil L.R. 7-3(a), the Buchalter Firm filed an “amicus” brief on

                                  25   behalf of Successful Match U.S. opposing Reflex Media’s request. Dkt. No. 16. The motion is

                                  26   suitable for decision without oral argument, Civil L.R. 7-1(b), and is granted.

                                  27          Reflex Media previously sued Du and Successful Match U.S. in the United States District

                                  28   Court for the District of Nevada, and the case was dismissed without prejudice for lack of personal
                                            Case 3:20-cv-06393-JD Document 22 Filed 01/27/21 Page 2 of 5




                                   1   jurisdiction. See Reflex Media, Inc. v. SuccessfulMatch.com, No. 2:18-CV-00259-GMN-GWF,

                                   2   2019 WL 1177962 (D. Nev. Mar. 11, 2019). These defendants were initially represented by the

                                   3   Buchalter Firm in that case. See Dkt. No. 13-3 (waiver of service for Du signed by Buchalter

                                   4   Firm); Dkt. No. 13-4 (same for Successful Match U.S.). After Reflex Media filed this action, it

                                   5   tried to serve Successful Match Canada by delivering the necessary documents to Canada’s central

                                   6   authority for service under the Hague Convention on the Service Abroad of Judicial and

                                   7   Extrajudicial Documents, 20 U.S.T. 361 (Hague Convention). See Dkt. No. 13-5 (proof of

                                   8   delivery); Dkt. No. 13-7 (response to request by central authority). The Canadian authority

                                   9   responded by saying that it could not effectuate service because Successful Match Canada’s

                                  10   registered address was the address for a UPS store, and no one there would accept service on the

                                  11   company’s behalf. Dkt. No. 13-7 at ECF p. 4; see also Dkt. No. 13-6 (Canadian government

                                  12   webpage showing registered address for Successful Match Canada).
Northern District of California
 United States District Court




                                  13          Reflex Media also attempted to serve Du and Successful Match U.S. in the United States

                                  14   using a process server. Service was first attempted at a California address listed on Successful

                                  15   Match U.S.’s corporate filings, but the process server could not locate Du there or anyone else

                                  16   associated with Successful Match U.S. See Dkt. Nos. 13-8, 13-9, 13-10. Service was then

                                  17   attempted at an address the process server found for Du in Maryland, and a person that the process

                                  18   server believed to be Du accepted service. See Dkt. Nos. 13-11, 13-12.

                                  19          A few weeks later, the Buchalter Firm reached out to Reflex Media’s counsel and claimed

                                  20   that Du could not have accepted service in Maryland because he was in China at the time. Dkt.

                                  21   No. 13-13; Dkt. No. 13-14 at ECF p. 6. The Buchalter Firm agreed to accept service on behalf of

                                  22   Successful Match U.S., but not on behalf of the Foreign Defendants. Dkt. No. 13-14 at ECF pp. 3,

                                  23   5.

                                  24          The Court has some doubts about the propriety of Successful Match U.S.’s “amicus” brief

                                  25   opposing the service motion. Dkt. No. 16. A timely opposition could and should have been filed,

                                  26   and the amicus designation has the flavor of a bootstrap solution to blowing a deadline. Even so,

                                  27   the Court will consider it mainly in the interest of resolving the service issue and getting this case

                                  28   moving forward.
                                                                                          2
                                           Case 3:20-cv-06393-JD Document 22 Filed 01/27/21 Page 3 of 5




                                   1          If there is one thing the modern rules of procedure make clear, it is that the days of playing

                                   2   games with service are over. See Javier v. Kaiser Found. Health Plan Inc., No. 20-CV-00725-JD,

                                   3   2020 WL 5630020, at *1 (N.D. Cal. Sept. 21, 2020). Rule 4(f) allows several methods of service

                                   4   for defendants located outside the United States. This includes methods of service authorized by

                                   5   the Hague Convention. Fed. R. Civ. P. 4(f)(1). Rule 4(f)(3) also allows for service “by other

                                   6   means” so long as it is directed by the court and is not prohibited by international agreement. Rio

                                   7   Properties, Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1014-15 (9th Cir. 2004). There is no

                                   8   hierarchy of procedures, as Successful Match U.S. suggests, that requires plaintiffs to attempt

                                   9   service through the Hague Convention or other means before seeking an order under Rule 4(f)(3).

                                  10   Id. Service under Rule 4(f)(3) is not a “last resort” or “extraordinary relief.” Id. at 1015 (quoting

                                  11   Forum Fin. Grp., LLC v. President, Fellows of Harvard Coll., 199 F.R.D. 22, 23 (D. Me. 2001)).

                                  12   “It is merely one means among several which enables service of process on an international
Northern District of California
 United States District Court




                                  13   defendant.” Id. Nor is it barred by a conflict with local law. “As long as court-directed and not

                                  14   prohibited by an international agreement, service of process ordered under Rule 4(f)(3) may be

                                  15   accomplished in contravention of the laws of the foreign country.” Id. at 1014.

                                  16          This puts to rest Successful Match U.S.’s main arguments against alternative service. “It

                                  17   has not shown that service under Rule 4(f)(3) would violate an international agreement, and the

                                  18   Hague Convention is certainly no bar.” Xilinx, Inc. v. Godo Kaisha IP Bridge 1, 246 F. Supp. 3d

                                  19   1260, 1263 (N.D. Cal. 2017) (citation omitted).

                                  20          Consequently, Reflex Media’s motion for an order of service under Rule 4(f)(3) is granted.

                                  21   The only remaining question is the form of service to be ordered.

                                  22          A method of service “must be reasonably calculated, under all the circumstances, to

                                  23   apprise interested parties of the pendency of the action and afford them an opportunity to present

                                  24   their objections.” Rio Properties, 284 F.3d at 1016 (internal quotation marks omitted). “In

                                  25   situations like this, service on a foreign corporation’s counsel in the United States is an effective

                                  26   and reasonable method of service, and is not prohibited by the Hague Convention.” Xilinx, 246 F.

                                  27   Supp. at 1264 (citation omitted). The Ninth Circuit has also held that court-approved service by

                                  28
                                                                                          3
                                           Case 3:20-cv-06393-JD Document 22 Filed 01/27/21 Page 4 of 5




                                   1   email is reasonable and permitted under Rule 4(f)(3) so long as the benefits of email service

                                   2   outweigh its limitations under the circumstances. Rio Properties, 284 F.3d at 1017-18.

                                   3          Both alternative methods of service proposed by Reflex Media are reasonable and proper.

                                   4   The Buchalter firm has stated that it “does not represent” the Foreign Defendants in this case.

                                   5   Dkt. No. 16 at 5. But the record shows that the Buchalter Firm and Successful Match U.S. are

                                   6   entangled with the Foreign Defendants with respect to this lawsuit. Among other facts, the

                                   7   Buchalter Firm reached out sua sponte to tell plaintiffs that Du was in China and that their attempt

                                   8   to serve him in the United States may have been for naught. There is no dispute that Du is the

                                   9   CEO of Successful Match U.S., see Dkt. No. 13-8 at ECF p. 3 (corporate filing for Successful

                                  10   Match U.S. listing Du as CEO), and that the Buchalter Firm has previously represented Du. The

                                  11   effort spent by Successful Match U.S. and the Buchalter Firm to opposing the motion for service

                                  12   further underscores that they are far from an arm’s length away from the Foreign Defendants.
Northern District of California
 United States District Court




                                  13   Consequently, service on the Buchalter Firm is reasonably calculated to notify the Foreign

                                  14   Defendants of this action. See Rio Properties, 284 F.3d at 1017.

                                  15          Alternative service is all the more warranted in light of evidence that the Foreign

                                  16   Defendants are being less than forthright. Reflex Media has tried without success to serve Du by

                                  17   conventional means within the United States, and Successful Match Canada under the Hague

                                  18   Convention. These efforts were stymied because the Foreign Defendants did not provide valid

                                  19   addresses for service of process in public filings. Because the Foreign Defendants appear to be

                                  20   “playing hide-and-seek” with the Court, email is the most direct alternative that remains for

                                  21   apprising the Foreign Defendants of this suit. Rio Properties, 284 F.3d at 1018. And although it

                                  22   is often the case that “there is no way to confirm receipt of an email message,” id., the record

                                  23   indicates that Reflex Media has sent “test” emails to Du’s email address, and there is no evidence

                                  24   that these messages were blocked or redirected. See Dkt. No. 13-1 ¶ 16 (Schaeffer Decl.); Dkt.

                                  25   Nos. 13-15, 13-16 (website registrations listing Du’s email address). Consequently, serving

                                  26   process on Du by email is also a reasonable way of notifying him and his company, Successful

                                  27   Match Canada, of this suit.

                                  28
                                                                                         4
                                           Case 3:20-cv-06393-JD Document 22 Filed 01/27/21 Page 5 of 5




                                   1                                            CONCLUSION

                                   2          Service of process is ordered on the Buchalter Firm, and specifically on attorney Holbrow.

                                   3   Reflex Media should email the complaint to attorney Holbrow and send a hard copy by registered

                                   4   mail through the United States Postal Service to the Buchalter Firm’s law offices. Service is also

                                   5   ordered on Qiang Du by email to jdawco@aol.com. This order is without prejudice to the Foreign

                                   6   Defendants’ rights to contest the effectiveness of service in a timely motion under Rule 12(b)(5),

                                   7   or in another appropriate proceeding. The motion hearing on February 11, 2021, is vacated.

                                   8          IT IS SO ORDERED.

                                   9   Dated: January 27, 2021

                                  10

                                  11
                                                                                                   JAMES DONATO
                                  12                                                               United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        5
